LAW OFFICES OF

                                         ARTHUR G. VEGA
ARTHUR G.VEGA                            419 S. MAIN, SUITE 301              OFFICE: (210)224-8888
anavega@yahoo.com                    SAN ANTONIO, TEXAS 78204                   FAX: (210)225-7751


                                           July 30.2013


HAND-DELIVERED
Mr. Keith E. Hottle
Clerk of the Court
Fourth Court ol Appeals
Cadcna-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio. Texas 78205


               Re:    Court of Appeals Numher: 04-13-00383-CV
                      Arthur Vega. Individually and d/b/a Dolco Packaging (Appellant/ Cross-7
                      Appellee) v. Compass Bank (Appellee/ Cross-Appellant)


Dear Mr. Mottle:


       In pursuance to the Order entered in the above-referenced cause dated July 16, 2013. this
is to advise the Court that the parlies have agreed to mediate said appeal, and have agreed lo Mr.
Steve J. Vacek, Jr. as their mediator.


       Mr. Steve J. Vacek. Jr.'s information is as follows:
               Address: 326 Linda Dr.. San Antonio, Texas 78216:
               Telephone No. (210) 824-3434
               Facsimile No. (210)824-3450
               E-mail: SteveVaeektfaol.com
               Fee: 2 parly: half-day- $375.00 per party; full day: $750.00 per party.



                                                       Sincerely.




                                                          ;   i.i1.    EGA



/agv
cc: William Patterson Huttenbach via Fax No. (713) 223-9319